 110DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 825-A, B, C, and D,InternationalUnion ofOperatingEngineers-andIaconoConstructionCompany, Inc. and Local 239, Laborers Interna-tional-Union of North America.Case 22-CD-296December 7, 1976DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, PENELLO, ANDWALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Iacono Construction Company, Inc.,herein called Iacono or the Employer, alleging thatLocal 825-A, B, C, and D, International Union ofOperating Engineers, herein called Operating Engi-neers, has violated Section 8(b)(4)(D) of the Act.A hearing was held before Hearing Officer GregoryM. Burke in August 1976, in Newark, New Jersey. Allparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and, cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the parties were given anopportunity to file briefs; however, no briefs werefiled.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer are free fromprejudicial error and are hereby affirmed.Upon the basis of the entire record in this case, theBoard makes the following findings:1.BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that Iacono is aNew Jersey corporation engaged in the business ofbuilding and construction. Iacono stipulated to thepurchase of goods from outside the State of NewJersey of an amount in excess of $50,000 during thepreceding 12 months. Accordingly, we fmd that it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theOperating Engineers and Local 239, Laborers Inter-nationalUnion of North America, herein calledLaborers, are labor organizations within the meaningof Section 2(5) of the Act.M. THE DISPUTEA.The Background FactsDuring, the period in question, the Employer,pursuant to an oral subcontract, was performingcertain masonry work for Herrod Construction in theBorough of Totowa in the State -of New Jersey. TheEmployer is a member of the Building ContractorsAssociation of New Jersey, which has a collective-bargaining agreement with the Laborers. The Build-ingContractorsAssociation of New Jersey is amember of the Mason Contractors Association ofNorthAmerica which has a contract with theLaborers InternationalUnion of North America.Pursuant to the aforementioned contracts, whichwere both in effect during the period in question, theEmployer has generally assigned the work involvingoperation of the forklift to transport masonry materi-als, the work in dispute, to employee members of theLaborers.On or about May 15, 1976,1 the Employer com-menced performing masonry work at the Totowa,New Jersey, jobsite. Sometime in June, a representa-tivefrom the Operating Engineers came onto 'thejobsite and tried to get the Laborers to stop operatingthe forkliftmachine, as he contended that theoperation` of said machine was operating engineers'work.A few days later, the Operating Engineersthreatened to picket the job° if the operation of theforklift was not assigned to employees represented byit.The Operating Engineers submitted the disputeinvolved herein to the Impartial Jurisdictional Dis-putes Board, herein called the Disputes Board. WhenIacono became aware of the fact that the issue hadbeen submitted to the Disputes Board, it wrote aletter to the chairman of the Disputes Board inform-ing him that Iacono did not have a contract with theOperating Engineers and that it had not stipulatedthat the Disputes Board would have authority tosettle jurisdictional disputes. In the letter Iaconofurther stated that, if any decision is made by theDisputes Board contrary to Iacono 's present assign-ment, it would not abide by the decision.By letter dated June 25, the Disputes Board decidedthe instant dispute by awarding the operation of the"lull" forklift to employee members of the OperatingEngineers. The Operating Engineers, on July 2, beganpicketing the Totowa jobsite with signs saying theywere picketing Iacono because it did not abide by theaward issued by the Disputes Board. Iacono was ableto continue performing its contract with HerrodConstruction for about a week after the picketingrAll dates refer to 1976 unless otherwise indicated.227 NLRB No. 24 LOCAL 825, OPERATING ENGINEERS111began. However, as the Operating Engineers stoppedthe forklift drivers from unloading masonry materialsneeded for the masons to continue working, Iaconohad to stop working. The picketing at the jobsitecontinued until Iacono filed the instant charge.B. _ Work in DisputeThe work in dispute is the operation of a forklift totransport and hoist masonry materials.C.Contentions of the PartiesIacono,amember of the Building ContractorsAssociation of New Jersey, herein called the Associa-tion,contends that, under the provisions of theagreementbetween the Association and the Laborers,it is freeto assignthe operation of the "forklift" toemployee members of the Laborers. In support of itscontention, Iacono notes that article IV, section (u),of the agreement states that: "When handling materi-als, laborerswill operate and maintain all powerequipmentclaimed by the Laborers InternationalUnion of North America, including fork-lifts, power-buggies and conveyors." Iacono further contends thatthe disputed work has traditionally been assigned toemployees represented by the Laborers, that theOperatingEngineershas no claim to the work, andthat Iacono has not agreed to be bound by thedecisionsof the Disputes Board.The Laborers contends that it entered into a validcollective-bargainingagreementwith Iacono to per-form the work in dispute, that the work is traditional-ly assigned to laborers, and that the OperatingEngineers has no claimto the work.The OperatingEngineersmaintains that all forkliftwork is properly assigned only to operatingengineers,and, further, that the Disputes Board hasawarded thework in dispute-, to the employee members of theOperating Engineers.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Therecord indicates that in June the Operating Engineerstried to get the laborers to stop operating the forkliftmachine and threatened to picket Iacono if theoperation of said machine was not assigned tooperating engineers. On July 2, the Operating Engi-neers picketed the construction site on which Iaconowas working. The purpose of the picketing was toforce Iacono to abide by an award of the DisputesBoard which assigned the work to employee membersof the Operating Engineers. At the hearing, theLaborers claimed the disputed work.-Based on the evidence presented, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and the dispute isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after takinginto account -the evidence supporting the claims ofthe parties and balancing all relevant factors.21.Certification and collective-bargainingagreementThere has been no evidence that the labor organiza-tions involved herein have been certified by theBoard, nor is there evidence indicating that a Boardcertification covers the disputed work.Iacono is a member of the Building ContractorsAssociation of New Jersey which has a contract withthe Laborers. The work in-dispute herein is coveredby the contract with the Laborers.We therefore find that the contract with theLaborers favors Iacono's assignment.2.Company. and area practiceIacono presented evidence which indicated thatover the past 20 years in which it has been inoperation laborers have historically operated theforklift on a job assisting masons.Iacono presented a list containing the jobs itperformed over the past l0.years on which laborersoperated the forklift machine. Testimony from othermasonry, contractors indicates that the area practiceis to assign the operation of the forklift to laborers.We find therefore that this factor tends to favorawarding the disputed work to employees representedby the Laborers.3.Skills, efficiency, and economy ofoperationThe record indicates that forklift operators are notrequired to be licensed. However, there is someindication that forklift operators receive specialtraining and that Iacono hires an operator because ofhis training and experience. Iacono contends that it ismore economical to assign the operation of theforklift to laborers rather than to operating engineers2N.L.R.B.v.Radio & Television Broadcast Engineers Union,Local 1212,Lodge No. 1743, AFL-CIO (J.A. Jones ConstructionCompany),135 NLRBInternational Brotherhoodof Electrical Workers, AFL-CIO [Columbia Broad-casting System],364 U.S. 573 (1961);International Associationof Machinists,1402,1410-11(1962). 112DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause, when the forklift is not in operation, thelaborers can assist the masons in the performance oftheirwork whereas operating engineers will not.Further, Iacono -contends that laborers are moreexperienced in operating the forklift on mason-jobsand that they are more familiar with masonry terms.In addition to operating the forklift, the laborersoperate "mixing machines" on masonryjobs.We conclude that the factors of skill, efficiency, andeconomy of operation strongly favor the award of thedisputed work to the employees represented by theLaborers.4.The Disputes Board awardAlthough we do not consider the Disputes Boardaward of the work binding on Iacono, we do considerit as a factor in determining the proper assignment ofthe work in dispute. However, in view of the fact thatIacono never contracted to permit the DisputesBoard to settle jurisdictional disputes, we are of theopinion that the Disputes Board award should not be,given controlling weight herein.We thus find that this factor favors neither theLaborers nor the Operating Engineers.ConclusionsUpon the record as, a whole, and after full consider-ation of all relevant factors involved, we concludethat the Employer's employees who are representedby the Laborers are entitled to the work in dispute. Inreaching this conclusion, we have particularly' reliedon the Employer's assignment of the work to itsemployees; the fact thatits assignment is consistentwith past area practice and the Employer's collective-bargaining agreementwith the Laborers; the fact thatthe Laborers-represented employeespossessthe' req-uisite skillsto perform the work; and the efficiencyand economy of operation which result from suchassignment.We shall, therefore, determine the dis-pute before us by awarding the work involved hereinto those employees representedby the Laborers, butnot to thatUnion oritsmembers.Scope of AwardBoth Iacono and the Laborers request that theoperation of the forklift on the construction site at thecorner of Riverview Drive and Madison Road,Totowa,New Jersey, be awarded to employeesrepresented by the Laborers. Accordingly, we limitthe award to the Totowajobsite.DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakesthe following Determination of Dispute:1.Employees of Iacono Construction Company,Inc., represented by Local 239, Laborers Internation-alUnion of North America, are entitled to performthe work of operating the forklift to transport andhoist masonry materials at the construction site at thecorner of Riverview Drive and Madison Road,Totowa, New Jersey.2.Local 825-A, B, C, and D, International Unionof Operating -Engineers,isnot entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor requirethe assignmentof the above work to itsmembers or to employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 825-A, B, C,and D, International Union of OperatingEngineers,shall notify the Regional Director for Region 22, inwriting,whether it will refrain from forcing orrequiring, by means proscribed by Section 8(b)(4)(D)of the_ Act, the assignment of the work in dispute toemployees represented by Local 825-A, B, C, and D,International Union of OperatingEngineers,ratherthan to employees represented by Local 239, Labor-ers InternationalUnion of North America.